DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1 and 15 is/are generic to the following disclosed patentably distinct species:
Species A: Figures 1 – 6C
Species B: Figures 7A – 7B
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Species A contains a “straight” strut 18 connecting the upper and lower oral portions whereas Species B contains a Z-shaped strut 770 connecting the upper and lower oral portions of the device. Furthermore, each of these struts 18 and 770 contains different structures of connecting the struts to the mouth piece portions. These features between the two Species A and B are mutually exclusive as the device cannot contain both forms of struts at the same time. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the Species A and Species B contain different mutually exclusive structure (see above explanation) making them diverge in form of invention causing a search burden for examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with James Broder on 2/16/2021 a provisional election was made without traverse to prosecute the invention of Species A. Affirmation of this election must be made by applicant in replying to this Office action.  
As a result of the election of Species A, claims 1-20 are elected.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagai (US 20190183670 A1) (embodiment 10 of Nagai).
Regarding claim 1, Nagai discloses an oral appliance device 10 (Figure 1) for use within a human mouth (see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”), the oral appliance device 10 comprising: 
an upper appliance member 12 that selectively engages upper teeth within the human mouth ([0119], 12 engages the maxilla); 
a lower appliance member 14 that selectively engages lower teeth within the human mouth ([0119], 14 engages the mandible), the appliance members (12 and 14) being movable relative to one another between an open position and a closed position (see [0122] “The maxillary piece 12 and the mandibular piece 14 are coupled together by the pair of coupling members 20 so as to be capable of opening and closing”; also see Figure 1 which shows an open position and Figure 2A which shows closed position); and 
a first vertical shim 40 (See Figure 1) that is removably secured to one of the appliance members (12) (see [0134] 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12), the first vertical shim 40 having a first shim height ([0132] shim 40 has a thickness which is the height of clamped portion 40B as seen in Figure 2A) so that a teeth spacing (a gap) between the upper teeth and the lower teeth is maintained when the appliance members are in the closed position (see [0133] wherein when the mouth is closed the shim 40 creates a spacing (a gap) between the appliances 12 and 14 which are mounted to the teeth), the teeth spacing being at least as great as the first shim height (see Figure 2A, wherein the 
Regarding claim 2, Nagai discloses the invention of claim 1 above.
Nagai further discloses a second vertical shim 40-2 (see [0134-0135] wherein there are a plurality of vertical shims 40 made with different thicknesses, for mapping purposes “40-2” will represent the second shim based on there being a plurality of other shims 40) that is alternatively, removably secured to one of the appliance members 12 (see [0134-0135] wherein the shims 40 may be replaced with other shims 40), the second vertical shim 40-2 having a second shim height (see [0135] wherein the other shims 40-2 have different heights (40B) in order to adjust the spacing shown in Figure 2A between 12 and 14) so that the teeth spacing (gap) between the upper teeth and the lower teeth (between 12 and 14) is maintained when the appliance members are in the closed position (See Figure 2A, wherein the a gap is made via a shim 40), the teeth spacing being at least as great as the second shim height (40B) (see [0135] wherein when a second shim 40-2 is replaces the first shim 40, then the height (40B)of the gap will be that of the thickness/height of the new shim 40-2 of 40B portion).
Regarding claim 3, Nagai discloses the invention of claim 2 above.
Nagai further discloses the first shim height is different than the second shim height (see [0135] wherein the other shims 40-2 have different heights of portion 40B than the initial first shim 40 in order to adjust the spacing shown in Figure 2A between 12 and 14).
Regarding claim 4, Nagai discloses the invention of claim 1 above.
Nagai further discloses the first vertical shim 40 (right shim 40, Figure 1) is removably secured to the upper appliance member 12 (see [0134] shim 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12); and 
further comprising a second vertical shim 40-2 (left shim 40, Figure 1) that is removably secured to the lower appliance member 14 (see [0133] wherein the shim 40 becomes clamped 
the second vertical shim 40-2 (left shim) having a second shim height (See Figure 1 and Figure 2A, shim height of portion 40B) so that the teeth spacing (a gap) between the upper teeth and the lower teeth is maintained when the appliance members are in the closed position (see [0133] and Figure 2A wherein when the mouth is closed the shim 40 creates a spacing (a gap) between the appliances 12 and 14 which are mounted to the teeth) (see [0140] wherein the height (40B) of the first and second shims may be 2 mm), the teeth spacing being at least as great as the first shim height plus the second shim height (see [0140] wherein with a shim height (40B) of 2 mm, a gap of at least 4 mm is created at the anterior side of the dentition, so then as there are two shims, 40 and 40-2, each with a height (40B) of 2 mm, the gap created (4 mm) is at least as great as the first shim height (2 mm) plus the second shim height (2 mm)).
Regarding claim 5, Nagai discloses the invention of claim 1 above.
Nagai further discloses wherein the one of the appliance members includes a shim receiver 36 (see [0133] and Figure 1) that is configured to alternatively, removably receive and retain the first vertical shim 40 (see [0133] wherein the portion 40A of a shim 40 is placed into the opening 36A of the receiver 36).
Regarding claim 6, Nagai discloses the invention of claim 5 above.
Nagai further discloses wherein the first vertical shim 40 includes an appliance engager 40A (See Figure 1) that is integrally formed with the first vertical shim 40 (See Figure 1 wherein they are integral), and wherein the shim receiver 36 is configured to removably receive and retain the appliance engager 40A of the vertical shim 40 (see Figures 2A-2B, wherein the shims 40 and their 40A protrusion extends into the receiver 36, see [0130]).
Regarding claim 8, Nagai discloses the invention of claim 6 above.
Nagai further discloses wherein the appliance engager 40A includes a post that extends away from a shim surface 40B of the first vertical shim 40 (See Figure 1, wherein the engager 
Regarding claim 12, Nagai discloses the invention of claim 1 above.
Nagai further discloses wherein the first vertical shim has a first shim length 40 (See Figure 1 wherein the length of this shim 40 (right shim 40) is the “first length”), and further comprising a second vertical shim 40-2 (left shim 40) that is alternatively, removably secured to one of the appliance members 12 (See Figure 2A), the second vertical shim 40-2 having a second shim length that is different than the first shim length (see [0175] wherein the shims 40 may have different shapes on each side of the mouth in order to accommodate an asymmetrical jaw, so the second shim 40-2 may be a different length than the first shim length).
Regarding claim 13, Nagai discloses the invention of claim 1 above.
Nagai further discloses wherein the first vertical shim has a first shim width 40 (See Figure 1 wherein the width of this shim 40 (right shim 40) is the “first width”), and further comprising a second vertical shim 40-2 (left shim 40) that is alternatively, removably secured to one of the appliance members 12 (See Figure 2A), the second vertical shim 40-2 having a second shim width that is different than the first shim width (see [0175] wherein the shims 40 may have different shapes on each side of the mouth in order to accommodate an asymmetrical jaw, so the second shim 40-2 may be a different width than the first shim width).
Regarding claim 14, Nagai discloses the invention of claim 1 above.
Nagai further discloses a second vertical shim 40-2 (left shim 40, Figure 1) that is removably secured to the appliance member 12 to which the first vertical shim 40 (right shim 40, Figure 1) is removably secured (See Figure 2A), the second vertical shim 40-2 (portion 40B) having a second shim height that is substantially the same as the first shim height (portion 40B) (See Figure 2A, wherein the left and right shims have the same height).
Regarding claim 15, Nagai discloses an oral appliance device 10 (Figure 1) for use within a human mouth (see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”), the oral appliance device 10 comprising: 
an upper appliance member 12 that selectively engages upper teeth within the human mouth ([0119], 12 engages the maxilla); 
a lower appliance member 14 that selectively engages lower teeth within the human mouth ([0119], 14 engages the mandible); and 
a first vertical shim 40 (See Figure 1) that is removably secured to one of the appliance members (12) (see [0134] 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12), the first vertical shim 40 having a first shim height ([0132] shim 40 (portion 40B of 40) has a thickness which is the height (40B) as seen in Figure 2A);
and a second vertical shim 40-2 (see [0134-0135] wherein there are a plurality of vertical shims 40 made with different thicknesses, for mapping purposes “40-2” will represent the second shim based on there being a plurality of other shims 40) that is alternatively, removably secured to the one of the appliance members 12 (see [0134-0135] wherein the shims 40 may be replaced with other shims 40), the second vertical shim 40-2 having a second shim height that is different than the first shim height (see [0135] wherein the other shims 40-2 have different heights (40B) in order to adjust the spacing shown in Figure 2A between 12 and 14).
Regarding claim 16, Nagai discloses the invention of claim 15 above.
Nagai further discloses wherein the first vertical shim 40 is removably secured to the upper appliance member 12 (see [0134] shim 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12); and 
the second vertical shim 40-2 is removably secured to the lower appliance member 14 (see [0133] wherein the shim 40 becomes clamped to member 14 when the mouth is closed, 
Regarding claim 17, Nagai discloses the invention of claim 16 above.
Nagai further discloses wherein the one of the appliance members includes a shim receiver 36 (see [0133] and Figure 1) that is configured to alternatively, removably receive and retain the first vertical shim 40 and the second vertical shim 40-2 (see [0133] wherein the portion 40A of a shim 40 is placed into the opening 36A of the receiver 36).
Regarding claim 18, Nagai discloses the invention of claim 17 above.
Nagai further discloses wherein the first vertical shim 40 and the second vertical shim 40-2 each includes an appliance engager 40A (See Figure 1, [0133]), and wherein the shim receiver 36 is configured to alternatively, removably receive and retain the appliance engager 40A of the first vertical shim 40 and the second appliance engager 40A-2 of the second vertical shim 40-2 (see Figures 2A-2B, wherein the shims 40 have a 40A protrusion that extends into the receiver 36/38).
Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagai (US 20190183670 A1) (embodiment 70 of Nagai).
Regarding claim 1, Nagai discloses an oral appliance device 70 (Figures 5A-5B) for use within a human mouth (see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”, [0159] device 70 functions the same as device 10 overall), the oral appliance device 70 comprising: 
an upper appliance member 72 that selectively engages upper teeth within the human mouth ([0119], upper 12 engages the maxilla, [0160] piece 72 is the maxillary piece); 
a lower appliance member 74 that selectively engages lower teeth within the human mouth ([0119], 14 engages the mandible; [0160] piece 74 is the mandibular piece), the appliance members (72 and 74) being movable relative to one another between an open position and a closed position (see [0166] wherein the position of the pieces 72 and 74 are 
a first vertical shim 90 (See Figures 5) that is removably secured to one of the appliance members (72) (see [0164] shim 90 is screwed to appliance 72 which is a removable securement), the first vertical shim 90 having a first shim height (See Figures 5 wherein 90 has a height (portion 40B), and functions the same as shim 40 so further see [0132]) so that a teeth spacing (a gap) between the upper teeth and the lower teeth is maintained when the appliance members are in the closed position (see [0133] wherein when the mouth is closed the shim 40 creates a spacing (a gap) between the appliances 12 and 14 which are mounted to the teeth, see [0159] wherein the shims 90 and 40 function the same, see Figure 5B which shows a spacing created by shims 90), the teeth spacing being at least as great as the first shim height (see Figure 5B, wherein the spacing caused by shim 90 is at least the height (40B) of the shim 490, also see [0135] wherein the spacing is dependent on the portion 40B of shim 40 thickness/height and shims 90 function the same overall as shim 40 [0159]).
Regarding claim 5, Nagai discloses the invention of claim 1 above.
Nagai further discloses wherein the one of the appliance members includes a shim receiver 86 (see Figures 5 and [0163-164]) that is configured to alternatively, removably receive and retain the first vertical shim 90 (see [0163-164] shims 90 are secured to receiver 86 via screws 92, thus removably receiving and retaining the shim 90 to the receiver 86).
Regarding claim 6, Nagai discloses the invention of claim 5 above.
Nagai further discloses wherein the first vertical shim 90 includes an appliance engager 92 (screws 92) that is integrally formed with the first vertical shim 90 (See Figures 5 wherein the screws 92 are rigidly secured to the shim 90 thus making them integrally formed as a single piece with rigid connection especially when secured into the receiver 86), and wherein the shim receiver 36 is configured to removably receive and retain the appliance engager 92 of the 
Regarding claim 7, Nagai discloses the invention of claim 6 above.
Nagai further discloses wherein the appliance engager 92 (screw 92) rotatably engages the shim receiver 86 (see [0163-0164] and Figures 5, wherein the screw 92 is screwed (rotated) into the female hole of receiver 86) so that the first vertical shim 90 is movable between a disengaged configuration (unscrewed) wherein the first vertical shim 90 is not secured to the one of the appliance members 74, and an engaged configuration (screwed) wherein the first vertical shim 90 is secured to one of the appliance members 74 (see [0163-0164] and Figures 5).
Regarding claim 8, Nagai discloses the invention of claim 6 above.
Nagai further discloses wherein the appliance engager 92 (screw 92) includes a post (the screw 92) that extends away from a shim surface 90B of the first vertical shim 90 (See Figures 5 wherein the screw 92 is a “post” structure that extends away from the shim surface 90B); and wherein the shim receiver 86 includes an aperture (See Figure 5A) formed into a member surface of the one of the appliance members (See Figure 5A, wherein the aperture screw hole is formed into the surface of member 74), the aperture 86 being sized and shaped to receive the post 92 (See Figure 5B, and see [0164]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190183670 A1) in view of Ignacio (US 20190125574 A1).	Regarding claim 9, Nagai discloses the invention of claim 1 above.
Nagai does not disclose wherein the first vertical shim is formed from a nylon-based material.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10/70 of Nagai, thus including shims 40/90, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Regarding claim 10, Nagai in view of Ignacio discloses the invention of claim 9 above.

Also claim 10 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Nagai also alone discloses claim 10 as the overall structure is disclosed regardless of process.
Regarding claim 11, Nagai in view of Ignacio discloses the invention of claim 9 above.
As combined, Nagai dislcoss wherein the upper appliance member 12/72 and the lower appliance member 14/74 are formed from a nylon-based material (see modification above wherein the device of Nagai as whole is now manufactured using 3D printing of nylon).
Regarding claim 19, Nagai discloses the invention of claim 15 above.
Nagai does not disclose wherein at least one of the vertical shims is formed from a nylon-based material.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral 
Regarding claim 20, Nagai in view of Ignacio discloses the invention of claim 19 above.
As combined, Nagai discloses wherein at least one of the vertical shim 40/90 is manufactured using one of a three-dimensional printer and a selective laser sintering process (see modification above wherein the device of Nagai as whole is now manufactured using 3D printing, further see Ignacio [0052, 0305] wherein laser sintering of a nylon material is a further alternative option to 3D printing).
Also claim 20 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Nagai also alone discloses claim 20 as the overall structure is disclosed regardless of process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9999488 B1 – vertical shims on lower member
US 20180153643 A1 – 3D printed nylon parts
US 20180116863 A1 – 3D printed nylon parts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2021